21 A.3d 215 (2011)
206 N.J. 557
In the Matter of Patrice Merritt DAVIS, an Attorney at Law (Attorney No. XXXXXXXXX).
D-105 September Term 2010, 068191
Supreme Court of New Jersey.
June 30, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-403, concluding that PATRICE MERRITT DAVIS of SOUTH ORANGE, who was admitted to the bar of this State in 1988, should be suspended from the practice of law for a period of one year for violating RPC 8.4(b) (criminal act reflecting adversely on attorney's honesty, trustworthiness, or fitness as a lawyer), and good cause appearing;
It is ORDERED that PATRICE MERRITT DAVIS is suspended from the practice of law for a period of one year and until the further Order of the Court, effective July 29, 2011 and it is further
ORDERED that respondent comply with Ride 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.